t c memo united_states tax_court estate of gordon b mclendon deceased gordon b mclendon jr independent executor petitioner v commissioner of internal revenue respondent estate of gordon b mclendon deceased donor gordon b mclendon jr independent executor petitioner v commissioner of internal revenue respondent docket nos filed date anderson wallace jr and joseph o collins jr for petitioner james w lessis and henry c griego for respondent this opinion supplements our opinion in tcmemo_1993_ supplemental memorandum opinion hamblen judge this matter is before the court on remand from the u s court_of_appeals for the fifth circuit estate of mclendon v commissioner 77_f3d_477 5th cir revg in part and remanding without published opinion tcmemo_1993_459 all relevant findings_of_fact set forth in our prior memorandum opinion in this case are incorporated herein by this reference unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of gordon b mclendon's death rule references are to the tax_court rules_of_practice and procedure background respondent determined that the estate of gordon b mclendon is liable for deficiencies in federal gift and estate_taxes arising from a private_annuity agreement that gordon b mclendon decedent entered into on date approximately months prior to his death from esophageal cancer the disputed private_annuity agreement was based on decedent's promise to transfer a remainder_interest in certain of his assets to his son and a_trust created for the benefit of his three daughters the obligors in consideration for the obligors' promise to pay decedent dollar_figure at the time of the execution of the agreement along with an additional_amount to be paid to the decedent in the form of an annuity the details of the private_annuity agreement are described in our prior memorandum opinion and we see no need to recite them here respondent determined a deficiency in petitioner's federal gift_tax after concluding that decedent did not receive full and adequate_consideration for the remainder_interest that he transferred pursuant to the private_annuity agreement in particular respondent determined that petitioner understated the value of the assets that were the subject of the private_annuity agreement and erred in relying on sec_25_2512-5 table a gift_tax regs to compute the value of the remainder_interest transferred pursuant to the private_annuity agreement consequently respondent maintains that the private_annuity agreement resulted in a transfer that was in part a sale and in part a gift after concessions by both parties the dispute concerning the value of the assets that were the subject of the private_annuity agreement was narrowed at trial to the question of whether property interests in two general partnerships that decedent transferred pursuant to the private_annuity agreement should be valued as general_partnership interests or as assignee interests in the two general partnerships an additional contested issue concerned respondent's determination that petitioner erred in relying on the actuarial_tables found in sec_25_2512-5 table a gift_tax regs in computing the value of the remainder_interest in question on the ground that the known facts surrounding decedent's diagnosis and treatment for esophageal cancer demonstrate that decedent's death was imminent or predictable on date thereby justifying a departure from the actuarial_tables under which decedent's actuarial life expectancy wa sec_15 years in estate of mclendon v commissioner tcmemo_1993_459 66_tcm_946 tcm ria slip op pincite we decided that the property interests in question should be valued as general_partnership interests as opposed to assignee interests on the ground that the private_annuity agreement amounted to a device intended to permit gordon to transfer his partnership interests to the natural objects of his bounty for less than adequate_and_full_consideration in addition we sustained respondent's determination that petitioner erred in relying on sec_25_2512-5 table a gift_tax regs in computing the value of the remainder_interest that decedent transferred pursuant to the private_annuity agreement in light of decedent's diminished life expectancy on the date that he entered into the agreement estate of mclendon v commissioner tcmemo_1993_459 tcm cch pincite tcm ria pincite slip op pincite upon review of our memorandum opinion the court_of_appeals for the fifth circuit issued an unpublished opinion reversing in part and remanding the case to this court in particular the court_of_appeals reversed our decision that the property interests transferred by decedent should be valued as partnership interests after concluding that we failed to characterize the annuity transaction as a contrivance to avoid estate_taxes or a sham estate of mclendon v commissioner 77_f3d_477 5th cir revg in part and remanding without published opinion tcmemo_1993_459 slip op pincite further the court_of_appeals remanded the case to this court with instructions to explain our holding sustaining respondent's determination that petitioner improperly relied upon the actuarial_tables under sec_25_2512-5 table a gift_tax regs in computing the value of the remainder_interest that decedent transferred pursuant to the private_annuity agreement the court of appeals’ opinion states in pertinent part although the tax_court purported to compare gordon's health as of march with that of parties in other cases eg in 10_tc_323 and 28_tc_384 we are unable to discern whether the tax_court followed revrul_80_80 c b or found reason to depart from it the tax court's opinion is both ambiguous and ambivalent regarding the revenue_ruling as it holds that gordon had a life expectancy of one year a finding that would suggest to us under the express language of the revenue_ruling that death was not clearly imminent we must remand for the court to clarify its conclusion with regard to the applicability of revrul_80_80 so that we will have a sounder basis for appellate review estate of mclendon v commissioner f 3d pincite slip op pincite discussion sec_25_2512-5 gift_tax regs provides actuarial_tables to be used in computing the present_value of an annuity life_estate remainder or reversion transferred after date and before date the actuarial_tables referred to above are provided as an administrative necessity and their general use has been approved by the courts 252_us_547 83_tc_932 the actuarial_tables regularly are applied in valuing contingent property interests given that they afford a reasonable norm and some degree of certainty in ascertaining the value of property and the consequent tax_liabilities of the beneficiaries thereof 443_f2d_116 5th cir nonetheless the courts have long recognized that the actuarial_tables should not be applied in those exceptional cases where the result would be unreasonable id pincite 438_f2d_56 4th cir affg 52_tc_601 38_tc_790 the party seeking to eschew the actuarial_tables bears the burden of proving that the circumstances justify a departure from the norm 672_f2d_758 9th cir 504_f2d_586 7th cir weller v commissioner supra estate of mclendon v commissioner tcm cch pincite tcm ria pincite as our survey of the case law in our earlier memorandum opinion reveals there has been a substantial amount of litigation involving the question of the circumstances that would justify a departure from the actuarial_tables for purposes of the discussion that follows it is important to recognize that the parties to this case disagree as to the proper standard to apply in determining whether a departure from the actuarial_tables is warranted in particular respondent relies on 443_f2d_116 5th cir and 83_tc_932 for the proposition that it is proper to depart from the actuarial_tables where death is either imminent or predictable on the other hand petitioner relies on revrul_80_80 1980_1_cb_194 in support of its position that the controlling standard is whether death is clearly imminent revrul_80_80 1980_1_cb_194 states in pertinent part in view of recent case law the resulting principle is as follows the current actuarial_tables in the regulations shall be applied if valuation of an individual's life interest is required for purposes of the federal estate or gift_taxes unless the individual is known to have been afflicted at the time of transfer with an incurable physical condition that is in such an advanced stage that death is clearly imminent death is not clearly imminent if there is a reasonable possibility of survival for more than a very 1as stated in our earlier memorandum opinion the crux of the dispute centers on whether gordon's death was sufficiently certain as of date as to justify a deviation from the actuarial_tables at a more fundamental level the parties disagree with respect to the specific legal standard to apply in resolving this issue estate of mclendon v commissioner tcmemo_1993_459 tcm cch pincite tcm ria pincite slip op pincite brief period for example death is not clearly imminent if the individual may survive for a year or more and if such a possibility is not so remote as to be negligible if the evidence indicates that the decedent will survive for less than a year no inference should be drawn that death will be regarded as clearly imminent because this question depends on all the facts and circumstances we acknowledge as the court_of_appeals suggested that we did not expressly apply the clearly imminent standard articulated in revrul_80_80 supra in this case nor as explained below did we feel that we were obliged to do so short of wholly ignoring revrul_80_80 supra however we reviewed the ruling and concluded that respondent's position was not inconsistent with the standard set forth therein estate of mclendon v commissioner tcm cch pincite n tcm ria pincite n ultimately we applied a standard other than that set forth in revrul_80_80 supra based upon our survey of the case law and our understanding of both the revenue_ruling and the parties' respective positions our survey of the case law disclosed that no court including the fifth circuit has expressly adopted the clearly imminent standard articulated in the ruling further 2as explained in greater detail below we would nevertheless sustain respondent's determination that petitioner erred in relying on sec_25_2512-5 table a gift_tax regs even assuming that the standard set forth in revrul_80_80 1980_1_cb_194 is controlling 3we note that miami beach first natl bank v united_states continued we found the standard articulated in the ruling to be somewhat vague relative to the approach taken by the courts addressing the question equally important we did not feel bound to apply revrul_80_80 supra absent exceptional circumstances revenue rulings are viewed as merely an opinion of a lawyer in the agency they are not considered to have the effect of law and they are not binding on the commissioner or the courts see sec_6110 920_f2d_1196 5th cir affg 92_tc_376 445_f2d_1142 5th cir 105_tc_420 88_tc_630 n see also 465_us_330 of course a revenue_ruling may achieve the force of law when a statute has been reenacted unchanged after the interpretation of the statute in the ruling was expressly called to congressional attention see 64_tc_404 n affd in part and revd in part 613_f2d_770 9th cir in addition the court_of_appeals for the fifth circuit has held that a revenue_ruling may be binding on the commissioner where a taxpayer relies on the ruling and there is not a statute continued 443_f2d_116 5th cir the court_of_appeals for the fifth circuit's most detailed discussion of the issue presented herein predated the issuance of revrul_80_80 1980_1_cb_194 regulation or case law on point see 779_f2d_282 5th cir in light of the plethora of case law involving the issue presented herein and given that revrul_80_80 supra is nothing more than an interpretation of the case law we do not consider the ruling to have the force of law it is worth noting here that petitioner did not argue that respondent is somehow estopped to deny that revrul_80_80 supra is controlling nor would petitioner have been likely to prevail on such an argument see dickman v commissioner supra pincite in this regard respondent was free to modify her position vis-a-vis the revenue_ruling after reviewing the case law and particularly the court_of_appeals for the fifth circuit's opinion in miami beach first 4petitioner's reply brief pincite states respondent also ignores her own published revenue_ruling rev_rul c b which was issued by respondent to offer guidance to taxpayers dealing with the very question we have here for decision respondent ignores revrul_80_80 despite written indication from the national_office of the internal_revenue_service that it considers revrul_80_80 the governing authority in this area and that further the internal_revenue_service follows the mandates of revrul_80_80 in their litigating posture it would appear that there is a very serious lack of coordination between the national_office of the internal_revenue_service and local irs trial counsel in dallas texas see estate of powell tcmemo_1992_367 we do not view the foregoing as stating a claim that respondent should be estopped from advocating a legal standard other than that set forth in revrul_80_80 1980_1_cb_194 natl bank v commissioner supra and the cases cited therein including our opinion in 10_tc_323 we concluded the common theme of these cases is that the actuarial_tables generally are to be respected unless the established facts show that the result under the tables is unrealistic or unreasonable consistent with the estate of jennings line of cases the proper inquiry in this case is whether the life tenant's actual life expectancy is so exceptional that a departure from the actuarial_tables is justified while the term exceptional is difficult to define estate of jennings and its progeny require proof that death is either imminent or predictable to a reasonable certainty within year of the valuation_date estate of mclendon v commissioner tcm cch pincite tcm ria pincite emphasis added in applying the foregoing standard to the facts as we found them we concluded as follows in sum the record as a whole paints a picture of an increasingly sick man suffering from a virtually incurable disease although gordon's physical condition fluctuated from day to day the overall trend was one of fairly rapid deterioration under the circumstances we conclude that it was evident to all involved that gordon was not likely to survive more than year from march dollar_figure in light of gordon's diminished actual life expectancy on the date that the private_annuity agreement was executed we hold that it was improper for gordon to compute the value of the remainder_interest in question under sec_25 f table a gift_tax regs rather the remainder_interest is properly valued based on gordon's actual life expectancy as of date which we hold to be year estate of mclendon v commissioner tcm cch pincite tcm ria pincite _____________ 21given contemporary advances in medicine and the ability to sustain life we recognize that it is increasingly difficult to predict actual life expectancy with a high degree of certainty we respect dr fleischman's candor in admitting that gordon's death could not be predicted with absolute certainty however when a disease has progressed to such an extent as was present in the instant case it becomes evident to those familiar with the physical condition of the patient that a cure cannot be expected and that death will inevitably follow the language quoted above was intended to convey our view that as of date decedent's death was predictable within year to a reasonable certainty we therefore ruled that it was improper to value the remainder_interest that decedent transferred pursuant to the private_annuity agreement under sec_25_2512-5 table a gift_tax regs id the foregoing aside we likewise would sustain respondent's determination on this point assuming that the clearly imminent standard articulated in revrul_80_80 supra is controlling revrul_80_80 supra states that the question of whether death is clearly imminent generally is to be determined on the facts and circumstances of the particular case decedent did not exhibit any clinical signs of imminent death as of date nor was he as physically disabled as the individuals described in 28_tc_384 and estate of jennings v commissioner supra nonetheless decedent was terminally ill and his condition was deteriorating fairly rapidly as of date estate of mclendon v commissioner tcm cch pincite tcm ria pincite considering all of the facts and circumstances we find that on date decedent was afflicted with an incurable physical condition that was in such an advanced stage that death was clearly imminent we recognize that revrul_80_80 supra states that death is not clearly imminent if the individual may survive for a year or more and if such a possibility is not so remote as to be negligible dr freireich petitioner's expert declined to offer an opinion as to decedent's actual life expectancy as of date on the other hand dr fleischman respondent's expert stated that from a statistical standpoint the likelihood that decedent would live another year was percent or less considering all of the facts and circumstances we find that although decedent's life expectancy may have been as long a sec_1 year as of date decedent's continuing deterioration at that time demonstrates that the possibility of decedent's survival for a year or more was so remote as to be negligible a final point of clarification is necessary while we indeed held decedent's actual life expectancy as of date to be year that statement was not so much intended to serve as this court's solomon-like declaration of the precise number of days decedent would survive but rather was intended to give petitioner the benefit of the doubt so far as a determination of actual life expectancy was necessary in order for the parties to complete the computations required for entry of decision in this case see rule consistent with dr fleischman's testimony we continue to believe that the possibility that decedent would survive a year or more from date was remote at best to reflect the foregoing an appropriate order will be issued
